Citation Nr: 1206711	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  07-39 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hepatitis B.

2.  Entitlement to an increased disability rating for bilateral hearing loss, currently rated as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel




INTRODUCTION

The Veteran had active service from July 1973 to August 1975. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio.  The claim has since been transferred to the Pittsburgh, Pennsylvania RO.

The issues of entitlement to service connection for prostate cancer, incontinence to include as due to prostate cancer, and depression to include as due to prostate cancer, have been raised by the record, but have not been adjudicated.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action. 

The issue of an increased disability rating for a bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran has a current disability due to hepatitis B or that he has any residuals of such.


CONCLUSION OF LAW

Hepatitis B was not incurred or aggravated in-service.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2011).  A December 2006 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  

VA has a duty to assist the veteran in the development of the claim.  This duty includes providing an examination when necessary.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the United States Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has not been afforded a VA examination for his claimed hepatitis B because the evidence is adequate to address the appeal.  Under the facts of this case, there is no duty to provide a VA examination or obtain a medical opinion because there is no competent evidence of a current disability.  The Board has carefully considered the Court's language in McLendon that the threshold for showing this association is a low one, however, there is a threshold.  

The Veteran's service treatment records and VA medical treatment records have been obtained; he did not identify any additional private or VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A , 38 C.F.R. § 3.159. 

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran contends that he incurred hepatitis B in service and should be service connected for it. 

Service treatment records show that nothing was noted upon entry and his medical examination was normal.  At a separation physical of August 1975, all systems were noted to be normal.  The Veteran specifically denied any history of hepatitis at separation.

Post service treatment records that in September and October 1975, the Veteran was diagnosed with and treated for hepatitis B.  He reported using a contaminated hypodermic needle while on active duty.  Treatment records show that the Veteran was hospitalized for treatment of hepatitis B and that he had discharged himself from the hospital prior to the completion of treatment against medical advice.  

At a June 1984 reserve enlistment examination the Veteran reported a history of hepatitis.  Physical examination did not lead to a diagnosis of hepatitis B or residuals thereof.  

Additional post-service treatment records are completely silent for any diagnosis or treatment for hepatitis B.  Indeed, the only mention of hepatitis B is in VA treatment records of February 2005 which note that blood work showed that the Veteran was negative for hepatitis B surface antigen and had a positive hepatitis B surface antibody and core antibody.  Viral load was less than 100 copies per milliliter.  It was also noted he was asymptomatic and that based on the lab results, the Veteran most likely had recovered from hepatitis B.  Records of August 2005 note the laboratory findings and continue to note the Veteran was asymptomatic.

In February 2006, it was noted that the appellant's liver function studies had been stable for quite some time.  It was noted, however, that all statins (the Veteran was then using Lovastatin) have the capability of elevating liver function studies. 

The appellant presented his claim of entitlement to service connection for hepatitis B in October 2006.  

The Board has reviewed numerous VA and private treatment records, some of which note the Veteran's history of hepatitis B.  However, none of these records indicate that there has been any active disease since the initial episode in October 1975.  While the Veteran was treated for acute hepatitis B within a month of separating from service, he does not currently have hepatitis B, does not have any residuals of hepatitis B and, therefore, does not have a current disability.  In the absence of proof of present disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

None of the medical evidence of record establishes that the Veteran has had hepatitis B at any point during the pendency of the claim.  As noted, in VA outpatient treatment records of February 2005 laboratory results found positive hepatitis B surface antibody, and negative surface antigen.  Moreover, the physician stated that given the lab findings, the Veteran most likely recovered from hepatitis B.  The requirement of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).  However, the VA outpatient treatment records are not only silent for any current hepatitis B infection, but the Veteran has been noted to be completely asymptomatic.  As there is no evidence of a present disability, service connection is not warranted. 

In denying the Veteran's claim, the Board has also reviewed the Veteran's own lay statements in support of his claim.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (holding that both lay and medical evidence must be considered in a claim for service connection).  However, the Board finds that he is not competent to render a diagnosis of hepatitis B, which requires a medical professional with sufficient training and expertise.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1372, 1377.  Thus, since the Veteran is not competent, the Board need not consider his lay statements in support of his claim.  See Layno, 6 Vet. App. at 465 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

In conclusion, since the Veteran has not met the essential requirement of a current disability involving hepatitis B, the preponderance of the evidence is against his claim.  As the preponderance of the evidence is against his claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Accordingly, the appeal of this claim must be denied. 


ORDER

Entitlement to service connection for hepatitis B is denied.


REMAND

The Veteran seeks entitlement to an increased disability rating for his bilateral hearing loss.  

Through his representative, the Veteran argues that the functional effects of his hearing loss are far more serious than reflected by the findings of the VA examination of January 2007.  In this regard the Board notes that in essence the Veteran has argued that his disability is worsened since the last VA examination.  The last audiometric examination was conducted in January 2007, at this point, more than five years ago.  Under these circumstances, a more contemporaneous audiometric examination would be appropriate prior to a final adjudication of the Veteran's claim for an increased evaluation.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA audiometric examination in order to more accurately determine the current severity of his bilateral hearing loss.  The RO/AMC is advised that the Veteran must be given adequate notice of the date and place of any requested examination.  The Veteran is to be notified that it is his responsibility to report for any ordered VA examination, and to cooperate in the development of his claim.  The Veteran is further to be advised that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.

2.  The RO/AMC should then review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If it is deficient in any manner, the RO/AMC must implement corrective procedures at once. 

3.  The RO/AMC should then readjudicate the Veteran's claim of entitlement to an increased evaluation for a bilateral hearing loss.  Should the benefit sought on appeal remain denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


